— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered July 28, 1989, convicting him of burglary in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Any alleged inconsistencies in the victim’s testimony with respect to his identification of the defendant and his credibility in general were primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*798The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Eiber and Santucci, JJ., concur.